DETAILED ACTION
Claims 1, 2 and 4-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 24 September 2021, the Applicant has filed a response on 06 December 2021.
Response to Arguments
The Applicant disagrees with the Examiner’s interpretation of claims 1, 2 and 24 under 35 U.S.C. 112(f), adding that the “language of the Specification and the language of the Claims clearly and unequivocally show that the recited components may include any structure for carrying put the functionality thereof” (Remarks: Page 8 par 2). The contended limitations are:
“an analyzer for analyzing each frame …” in claim 1;
“an assessment module for determining for each frame …” in claim 1;
“a speaker recognition module configured to apply speaker recognition processing …” in claim 2.
The language of the 35 U.S.C. 112(f) claim interpretations provides that
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In addition, the claim limitation need not specifically use the word ‘means’ but can use a generic placeholder that is coupled with functional language while still not reciting 
As can be seem from the presentation of claims 1, 2 and 24, the claims do not recite any particular structure, but instead recite ‘an apparatus’ and ‘[t]he electronic device’ which both are not particular structures.
Furthermore, the claims use the generic placeholders – ‘an analyzer,’ ‘an assessment module’ and ‘a speaker recognition module,’ all which are not particular structures but are generic placeholders for the actual structures used, and are coupled with respective functions of ‘analyzing each frame …’ ‘determining … a contribution indicator …’ and being ‘configured to apply speaker recognition processing to said frames …’ The claim language used in these claims are very clearly presented to be addressed under a means-plus-function interpretation.
The Applicant further asserts that the Examiner’s position in relying on the cited references in making the 35 U.S.C. 102 and 103 rejections is logically inconsistent, in that ‘[i]f the claims were properly interpreted to be means-plus-function claims under 35 U.S.C. § 112(f), such claims could only be rejected under prior art in the prior art showed structure specifically recited in the specification of the present application’ (Remarks: page 8 par 3). The Examiner interpreted the claim limitations to be cover a processor, Specification: page 8 lines 10-15 (Non-Final Office Action page 3 par 3), and in rejecting the claims using prior art, the Examiner also used a processor from the Kim (US 2010/0082341 A1) reference (Non-Final Office Action page 8 last par).
Finally, the Applicant asserts that the Examiner’s assertion that the claims are directed to a ‘mental process’ and also given a means-plus-function interpretation, is logically inconsistent (Remarks: page 9 par 2). The Examiner disagrees, in that interpreting claim limitations under 35 U.S.C. 112(f) does not overcome a 35 U.S.C. 101 
The Examiner hereby maintains the 35 U.S.C. 112(f) interpretation.
The Applicant disagrees with the Examiner’s 35 U.S.C. 112(a) rejection given to claim 25 for being presented as a single-means claim while it purports to invoke 35 U.S.C. 112(f). For this claim as presented, it does not recite a combination of elements as required by the statutory provision, and therefore cannot rely on the Specification to provide structure to support its claimed function.
The claim, as currently amended, does attempt to invoke 35 U.S.C. 112(f) in that it recites a generic placeholder for means being the ‘assessment module,’ recites a function which is ‘determining … a contribution indicator of the extent to which a frame of audio data should be used …’ and at the same time does not recite any particular structure. The claim’s statement of an ‘apparatus’ is not a sufficient structure, and the preamble isn’t given patentable weight in that receiving an audio signal output through a microphone is routine and standard in the art. Also, the body of the claim does not refer to the recitation of the microphone in the preamble, showing the microphone standing alone, and thereby not tied to the body of the claim. The claim further does not recite the ‘assessment module’ in combination with another element necessary to implement the technique provided by the claim.
A single-means claim covers every conceivable means for achieving the stated purpose, and is thereby non-enabling. ‘When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor’ (MPEP 2164.08(a)). Since the claim 
This rejection is maintained.
The Applicant disagrees with the Examiner’s 35 U.S.C. 101 rejection given to claims 1, 2, 4, 5, 6, 8, 9, 10, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 26 and 27 for being directed to a judicial exception (mental process) without significantly more (Remarks: page 10 par 4), indicating that the claims provide a practical application, which is ‘authenticating user identity in order to control access to a device.’ The applicant is further confounded as to how ‘processing data for the purpose of controlling user access to devices would be considered an abstract idea, given that all processing devices perform some level of mathematics and logic to perform such processing’ (Remarks: page 11 par 2).
The Examiner maintains that, considering claim 1 as presented for example, the claim’s body is directed particularly to the precise techniques of analysis and assessment, and as presented, the analysis and assessment can be performed in a human mind. Even going further to consider the preamble of the claim, the claim has now introduced receiving digital audio from a microphone, but this digital audio does not appear to be used in the body of the claim as the analyser and the assessment do not appear to use the digital audio data, and even if it were used in the body of the claim, the fact remains that receiving digital audio from a microphone is well-known, routine and is conventional in the art. Receiving data from a microphone is a data gathering process and it does not add anything to the claim. Doing this does not transform the claim to now being significantly more than the abstract idea that it is.
The analysis section provides in its base form, analysing sections of audio data to determine particular characteristics of the speech sounds in those sections. This can 
With regard to the 35 U.S.C. 103 rejection given particularly to claim 1, the Applicant disagrees with the Examiner’s use of Kim (US 2010/0082341 A1) stating that it ‘does not disclose an apparatus which analyses a frame of audio data to determine at least one characteristic of the speech sound of that frame’ (Remarks: page 17 par 1). The Examiner maintains that this Kim reference provides in [0043] and FIG. 5 is able to test if frames of a sound signal correspond to voiced or voiceless sounds. When the test produces that the frame is voiced sound, that frame can be applied to speaker recognition. Moving further, the incorporated reference of Mammone et al (U.S. 5,522,012 A) is made available to teach of a contribution indicator involving applying a weighting to each frame. The Mammone et al reference in Col 1 lines 15-22 teaches of applying adaptive weighting to spectral components in each frame of speech, which results in the introduction of a frame selection scheme which only selects speaker dependent frames with relatively high segmental signal to noise ratio. Col 2 lines 25-30 goes on to provide a frame selection criterion whereby only frames which exhibit specific spectral characteristics, corresponding to voiced sounds having most of the speaker characteristic information, are chosen, thereby providing teaching for applying a contribution indicator involving applying a weighting to each frame, for the purpose of speaker recognition processing.

With regard to the independent claims 1, 25 and 26, the amendment to the claims raise a new ground of rejection which will be addressed in the art rejection section.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“an analyzer for analyzing each frame …” in claim 1;
“an assessment module for determining for each frame …” in claim 1;
“a speaker recognition module configured to apply speaker recognition processing …” in claim 2; and
also applicable to claim 24 since it acquires all the limitations of claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a processor 
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.
This claim recites the single means of being ‘an assessment module.’

As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant(s) regard as their invention.
Claim 24 recites the limitation “[t]he electronic device comprising an apparatus …” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2 and 4, 5, 6, 8, 9, 10, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1, 24, 25, 26 and 27 recite the limitations of analysing each frame of a sequence of frames of audio which has speech that was uttered by a user so as to determine a characteristic of the speech sound of the considered frame, and while making use of the determined characteristic, further determining a contribution indicator for each frame that indicates how much each frame should be used for processing speaker recognition, the contribution indicator comprising applying a weight to each frame.
The claim’s body is directed particularly to the precise techniques of analysis and assessment, and as presented, the analysis and assessment can be performed in a human mind. The claim provides receiving digital audio from a microphone, but this digital audio does not appear to be used in the body of the claim as the analysis and the assessment do not appear to use the digital audio data, and even if it were used in the body of the claim, the fact remains that receiving digital audio from a microphone is well-known, routine and conventional in the art. Receiving data from a microphone is a data gathering process and it does not contribute meaningfully to the claim.
Under the broadest reasonable interpretation, the claim limitations provide a process of analysing frames of an audio that contain user speech to determine if the frames should be used to determine who the speaker is. The claims do not recite any limitation which preclude the claimed technique from being performed in the human mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).
This judicial exception is not integrated into a practical application because the claims simply teach of a method which enables the recognition of a speaker through frames of speech-containing audio. The invention is not tied to any structure and simply provides instructions to apply the judicial exception. The techniques can be performed by a generic computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to any practical application. The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. The Specification in page 8 lines 10-15 provides a processor which executes machine-readable instructions in order to perform the technique presented by the Applicant, a processor being a generic device. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 24, 25, 26 and 27 are not eligible.
Claim 2 further indicates that the speaker recognition uses a contribution indicator for each frame which is still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 4 further provides that certain sections of the audio data are not considered for the contribution indicator to be applied upon, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 5 further provides that the audio frames are processed to enrol speakers, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.

Claim 8 provides identifying a particular phoneme in a speech sound, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 9 provides identifying a speech sound as either voiced or unvoiced, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 10 provides that the contribution indicator for each frame is dependent on previous occurrences of the phoneme or class of phonemes in previous frames of the audio, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 13 provides the receipt of the indication of an acoustic environment surrounding the user when the speech was uttered, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 14 indicates the determination of noise as an indication of the acoustic environment, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 15 indicates the identification of speech as one of a plurality of predefined phonemes whereby a transfer function is applied between a value of a contribution indicator and a noise level, classifiable as a mathematical relationship between mathematical concepts, and is therefore also rejected under 35 U.S.C. 101.
Claim 16 indicates analysing audio data to determine the indication of noise, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.

Claim 20 indicates an assessment of the audio frames for obtaining speech characteristics of speech sounds previously uttered by the user and the contribution indicator depends on the speech characteristics, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 21 indicates the determination of speech characteristics through the user’s pitch or nasality, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 22 indicates assessment of the audio frames requires receiving indication of an enrolled user profile and that the contribution indicators also depends on the indication of the enrolled user profile, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim 23 indicates that an assessment of the audio frames requires that the contribution indicator for a frames depends on the characteristic of speech sound as well as the number of previous frames having a similar characteristic of speech sound, still classifiable as a mental process and is therefore also rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 7, 9, 11, 12, 13, 14, 16, 24, 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of KIMURA (US 2016/0334911 A1) further in view of Mammone et al (U.S. 5,522,012 A: hereafter – Mammone).
For claim 1, Kim discloses an apparatus for use in biometric speaker recognition, [[wherein the apparatus is configured to receive digital audio data from an audio signal output by a microphone]] (Kim: Abstract — speaker recognition using voice signal analysis; [0016] — a processor for performing the required tasks; [0042] — an input voice frame which can be in time frame, or can be converted into frequency range), comprising:
an analyzer for analyzing each frame of a sequence of frames of audio data which correspond to speech sounds uttered by a user to determine at least one characteristic of the speech sound of that frame (Kim: [0043] — a separator which examines frequency characteristics of an input voice frame, for the purpose of recognising a speaker (user) of the voice); and
an assessment module for determining for each frame of audio data a contribution indicator of the extent to which that frame of audio data should be used for speaker recognition processing based on the determined at least one characteristic of the speech sound (Kim: [0043] — a contributor indicator being a determinant of if a frame is voiced sound or voiceless sound based on the frequency characteristics; [0067] — determining that a signal is voiced signal, but if it is a non-voice signal, discarding it (therefore upon the determination that the characteristics of the frames indicate that they are non-voiced sound, the frames do not get used for speaker recognition)), [[wherein said contribution indicator comprises a weighting to be applied to that frame in the speaker recognition processing]].
The reference of Kim provides teaching for obtaining audio signal, but fails to explicitly teach of obtaining digital audio data from a microphone.
The reference of Kimura is hereby introduced to teach this as:
an apparatus for use in biometric speaker recognition, wherein the apparatus is configured to receive digital audio data from an audio signal output by a microphone (Kimura: [0109] — obtaining digital audio that was received using a microphone, for the purpose of speaker recognition).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the incorporation of the Kimura reference into the teaching of Kim as an obvious method to try, given the common use of receiving digital audio data used for audio processing through the use of microphone.
The combination of Kim in view of Kimura fails to teach the further limitation of this claim, for which Mammone is now introduced to teach as:
wherein said contribution indicator comprises a weighting to be applied to that frame in the speaker recognition processing (Mammone: Abstract — applying adaptive component weighting to each frame of speech which results in the introduction of a frame selection scheme which only selects speaker dependent frames with relatively high segmental signal to noise ratio; Col 2 lines 25-30 — a frame selection criterion whereby only frames which exhibit specific spectral characteristics, corresponding to voiced sounds having most of the speaker characteristic information, are chosen, thereby providing teaching for applying a contribution indicator involving applying a weighting to each frame, for the purpose of speaker recognition processing).
The combination of Kim in view of Kimura provides teaching for obtaining a contribution indicator for fails to explicitly teach that the contribution indicator includes a weighting being applied to each frame. This is taught by Mammone as seen above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the incorporation of the weighting teaching of Mammone into the teaching of the combination of Kim in view of Kimura, as an obvious method to try, given the predictable use of obtaining a clear and discernible score satisfying a threshold to decide if a speech frame either contains voice or does not.
For claim 2, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus comprising a speaker recognition module configured to apply speaker recognition processing to said frames of audio data, wherein the speaker recognition module is configured to process the frames of audio data according to the contribution indicator for each frame (Kim: [0066]-[0067] — comparisons are made on the frames to determine if they fit voice or voiceless characteristics (this being the contribution indicator)).
For claim 4, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus wherein said contribution indicator comprises a selection of frames of audio data not to be used in the speaker recognition processing (Kim: [0067] — determining that a signal is voiced signal, but if it is a non-voice signal, discarding it (therefore upon the determination that the characteristics of the frames indicate that they are non-voiced sound, the frames do not get used for speaker recognition).
For claim 7, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus where the speaker recognition processing comprises processing the frames of audio data for generation of a generalized model of a population of speakers (Mammone: Col 4 lines 5-15, lines 26-30 — speaker modelling).
For claim 9, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus wherein the at least one characteristic of the speech sound comprises identification of the speech sound as a voiced sound or an unvoiced sound (Kim: [0015] — separating a signal to identify voiced and voiceless (unvoiced) sounds).
For claim 11, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus where the at least one characteristic of the speech sound comprises at least one characteristic of one or more formants in the speech sound (Mammone: Col 5 lines 48-53 — selected frames being determined based on an emphasis on domain modes set by the formants of a signal).
For claim 12, claim 11 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus wherein said at least one characteristic comprises an indication of at least one formant peak or at least one formant null (Mammone: Col 5 lines 50-52 — obtaining a finite impulse response filter represented by N(z) which emphasises the formants of the signal; Col 6 lines 1-14 — weighting each component of a linear prediction spectrum by emphasising the narrow bandwidth components and attenuating the wide-bandwidth components, through an estimation of the peak value of the magnitude of each ith component).
For claim 13, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus wherein the assessment module is configured to receive an indication of acoustic environment in which the speech sound was uttered by the user and wherein the contribution indicator is also25 based on the indication of acoustic environment (Kim: [0075] — an indication of a noise region (noise being inherently known in the art to be generated by the surrounding or environment)).
For claim 14, claim 13 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus wherein the indication of acoustic environment comprises an indication of noise in the audio data (Kim: FIG. 7 S720, [0081] — separating a harmonic region of the audio signal from a noise region (thereby teaching of the identification of noise in the audio data and removing it so that it doesn’t get applied to speaker recognition)).
For claim 16, claim 14 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the apparatus wherein the analyzer is configured to5 analyze the audio data to determine said indication of noise (Kim: FIG. 7 S720, [0081] — separating a harmonic region of the audio signal from a noise region).
For claim 24, claim 1 is incorporated and the combination of Kim in view of Kimura further in view of Mammone discloses the electronic device wherein the electronic device is at least one of: a portable device; a communication device; a mobile telephone; a computing device; a laptop, notebook or table computer; a10 gaming device; application to portable devices).
For claim 25, it is analysed and rejected by the same reasons set forth in the rejection of claim 1 above given that both instant claims have similar limitations.
As for claim 26, method claim 26 and apparatus claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed apparatus parts. Accordingly, claim 26 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.
As for claim 27, computer program product claim 27 and method claim 26 are related as computer program product storing executable instructions required for the operation of the technique provided by the method claim, on a computer. Kim in [0045] provides a storage medium that is able to contain such programmable information. Accordingly, claim 27 is similarly rejected under the same rationale as applied above with respect to method claim 26.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 1, further in view of Byrnes et al (U.S. 6,256,609 B1: hereafter – Byrnes).
For claim 5, claim 1 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to disclose the limitations of this claim, for which Byrnes is now introduced to teach as the apparatus where the speaker recognition processing comprises processing the frames of audio data for speaker enrollment (Byrnes: Col 15 line 59 – Col 16 line 11 — “[a]n enrollment session in which certain code words are spoken by a person later to be identified produces via this apparatus a list of speech frames and their corresponding A(z) and B(z) polynomials”).
The combination of Kim in view of Kimura further in view of Mammone provides teaching for processing frames of audio data, but differs from the claimed invention in that the claimed invention further teaches that the processed frames are applied to speaker enrolment. This isn’t new to the art as the reference of Byrnes is seen to teach such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Byrnes into improving the teaching of the combination, given the predictable result of obtaining initial data that would distinctly identifies characteristics that apply to individual speakers.
For claim 6, claim 1 is incorporated and as applied to claim 5 above, the combination of Kim in view of Kimura further in view of Mammone and further in view of Byrnes discloses the apparatus where the speaker recognition processing comprises processing the frames of audio data for speaker verification (Byrnes: Col 16 lines 14-21 — speaker verification).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 1, further in view of Komissarchik et al (US 2018/0012602 A1: hereafter – Komissarchik).
For claim 8, claim 1 is incorporated but the combination Kim in view of Kimura further in view of Mammone fails to disclose the limitation of this claim, for which Komissarchik is now introduced to teach as the apparatus wherein the at least one characteristic of the speech sound comprises identification of the speech sound as a specific phoneme or as one of a plurality of predefined classes of phonemes a recognition of a particular utterance based on a subsequence of phonemes).
The combination of Kim in view of Kimura further in view of Mammone provides teaching for obtaining a characteristic of speech sound in an audio data for performing speaker recognition. It differs from the claimed invention in that the claimed invention further provides that the obtained characteristic is a specific phoneme or a plurality of predefined 5classes of phonemes. This isn’t new to the art as the reference of Komissarchik is available to teach of such recognition of a subset of phonemes to recognise an utterance. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the teaching of Komissarchik as an obvious method to try given that this is a well-known and effective text-dependent method of speaker-recognition/verification.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 14, further in view of Komissarchik (US 2018/0012602 A1), and further in view of KIM et al (US 2013/0054234 A1: hereafter – Kim-2).
For claim 15, claim 14 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to teach the limitations of this claim, for which Komissarchik is now introduced to teach as the apparatus wherein the at least one characteristic of the speech sound comprises identification of the speech sound as one of a plurality of predefined categories of phonemes [[and wherein, for at least one of said predefined categories of phonemes, the assessment modules applies a transfer function a recognition of a particular utterance based on a subsequence of phonemes).
The same motivation for combination used in incorporating Komissarchik into the teaching of the combination of Kim in view of Kimura further in view of Mammone as applied in claim 8 is applicable here still.
The combination of Kim in view of Kimura further in view of Mammone further in view of Komissarchik fails to provide teaching for the further limitation of this, for which Kim-2 is now introduced to teach as:
the apparatus wherein the at least one characteristic of the speech sound comprises identification of the speech sound as one of a plurality of predefined categories of phonemes and wherein, for at least one of said predefined categories of phonemes, the assessment modules applies a transfer function between a value of contribution indicator and noise level (Kim-2: [0005] — a filter transfer function for eliminating a noise signal from an audio signal in order to differentiate the consonant sections from the vowel sections (the consonant and vowel sections both being contribution indicators of the audio signal, also vowel sounds are phoneme units), [0011]).
The combination of Kim in view of Kimura further in view of Mammone and further in view of Komissarchik provides teaching for identifying a characteristic of speech sounds as a combination of predefined phonemes. It differs from the claimed invention in that the claimed invention further provides that for the predefined phonemes, there is a transfer function applied between a value of a contribution indicator and noise level. This isn’t new to the art as the reference of Kim-2 is seen to teach such a transfer function based on a particular signal contribution and a noise level. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kim-2 into the .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 13, and further in view of McLaren et al (US 20190013013 A1: hereafter – McLaren).
For claim 17, claim 1 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to disclose the limitation of this claim, for which McLaren is now introduced to teach as the apparatus wherein the indication of acoustic environment comprises an indication of reverberation in the audio data (McLaren: [0040] — a decision as to which characterisation data to use; [0041], Claim 13 — characterisation data being an indication of reverb).
The combination of Kim in view of Kimura further in view of Mammone provides teaching for processing frames of audio data so that an indication of the acoustic environment can be made, but differ from the claimed invention in that the claimed invention further teaches of an identification of reverberation as an acoustic environment characteristic. This isn’t new to the art as the reference of McLaren provides teaching for such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of McLaren into that of the combination of Kim in view of Kimura further in view of Mammone, given the predictable result of accommodating the audio signal to be able to mitigate situations caused by possible detection of speech artefacts.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 13, further in view of Chaudhari et al (US 2005/0021335 A1: hereafter – Chaudhari).
For claim 18, claim 1 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to disclose the limitations of this claim for which Chaudhari is now introduced to teach as the apparatus wherein the assessment module is configured to receive an indication of a parameter of an acoustic channel for generating the audio data and wherein the contribution indicator is also based on said indication of the parameter of the acoustic channel (Chaudhari: [0015] — when test (audio data to be tested) comes through a microphone/channel, information of the channel is extracted and stacked against the models previously stored for a different channel in order to compensate one for the other).
 The combination of Kim in view of Kimura further in view of Mammone provides teaching for determining a contribution indicator for deciding on what frames are to be used for speaker recognition. It differs from the claimed invention in that the claimed invention further provides that an indication of a parameter of an acoustic channel is also obtained. This isn’t new to the art as the reference of Chaudhari is seen to provide. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Chaudhari into that of the combination of Kim in view of Kimura further in view of Mammone, given the predictable result of mitigating situations caused by acoustic channel mismatch by transforming the acoustic features of a currently observed channel with that of a previously enrolled channel, “thereby restoring the originally observed feature relationships and thus reduce the mismatch,” (Chaudhari: [0015]).
19, claim 18 is incorporated and the combination of Kim in view of Kimura further in view of Mammone further in view of Chaudhari discloses the apparatus wherein the indication of a parameter of the acoustic channel comprises an indication of a parameter of a microphone used to receive the speech sound uttered by a user (Chaudhari: [0015] — test comes in from a microphone; [0020] — the system being applied to a speaker verification system).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 1 above, and further in view of Ryu et al (U.S. 8,965,764 B2: hereafter – Ryu).
For claim 20, claim 1 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to disclose the limitations of this claim for which Ryu is now introduced to teach as the apparatus wherein the assessment module is20 configured to receive an indication of a speech characteristic derived from speech sounds previously uttered by the user and wherein the contribution indicator is also based on the indication of the speech characteristic (Ryu: Col 4 lines 60-65 — comparing a determined speech characteristic attribute of an input voice with that previously stored for the voice-model).
 The combination of Kim in view of Kimura further in view of Mammone provides teaching for determining a contribution indicator for deciding on what frames are to be used for speaker recognition. It differs from the claimed invention in that the claimed invention further provides obtaining an indication of speech characteristics of speech sounds uttered by the user. This teaching is not new to the art as it is seen to be taught by Ryu. Hence, at the time the application was effectively filed, one of ordinary skill in 
For claim 21, claim 20 is incorporated and the combination of Kim in view of Kimura further in view of Mammone further in view of Ryu discloses the apparatus wherein the indication of the speech25 characteristic comprises an indication of a pitch of the user or an indication of a nasality of the user (Ryu: Col 4 lines 60-65 — obtaining speech characteristic attributes as pitch).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 1 above, further in view of Skerpac (US 2013/0132091 A1).
For claim 22, claim 1 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to explicitly teach the limitations of this claim for which Skerpac is now introduced to teach as the apparatus wherein the assessment module is configured to receive an indication of at least one enrolled user profile and30 wherein the contribution indicator is also based on said indication of the enrolled user profile (Skerpac: [0023] — a method of verifying user voice identity which comprises [0034] a user profile based on a set of identification information received in an authentication request).
The combination of Kim in view of Kimura further in view of Mammone provides teaching for the use of an assessment module in determining what should be used for speaker recognition. It differs from the claimed invention in that the claimed invention .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0082341 A1) in view of Kimura (US 2016/0334911 A1) further in view of Mammone (U.S. 5,522,012 A) as applied to claim 1 above, further in view of KHOURY et al (US 2017/0372725 A1: hereafter – Khoury).
For claim 23, claim 1 is incorporated but the combination of Kim in view of Kimura further in view of Mammone fails to explicitly teach the limitations of this claim for which Khoury is now introduced to teach as the apparatus wherein the assessment module is configured such that the contribution indicator for a frame of audio data is based on the determined at least one characteristic of the speech sound and on the number of previous frames of audio data where the determined at least one5 characteristic was similar (Khoury: [0131] — extracting an i-vector (this i-vector being a contribution indicator) for clusters of segments of audio, and then clustering together the segments that have similar features).
The combination of Kim in view of Kimura in view of Mammone provides teaching for the use of an assessment module which obtains a contribution indicator for a frame 
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657